NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50291

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00370-LAB

 v.

CHARU BRAZIL ADAMS,                             MEMORANDUM *

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Charu Brazil Adams appeals from the district court’s judgment and

challenges the 66-month sentence imposed upon remand following his guilty-plea

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952

and 960. We have jurisdiction under 28 U.S.C. §1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Adams contends that the district court erred in denying a minor role

adjustment under U.S.S.G. § 3B1.2 by misapplying the factors listed in the

commentary to the Guideline. We review the district court’s factual findings for

clear error and its application of the Guidelines to the facts for abuse of discretion.

See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

The record shows that the district court denied the minor role adjustment after

considering each of the factors, see U.S.S.G. § 3B1.2 cmt. n.3(C), and did not base

the denial on clearly erroneous factual findings. The district court did not abuse its

discretion in applying the facts of Adams’ case, including Adams’ decision to sign

the vehicle registration paperwork and Adams’ prior successful importation

crossing, to the Guidelines.

      AFFIRMED.




                                           2                                     17-50291